NOTICE OF ALLOWNACE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 9/23/2021. 
Claims 19-20 are pending and allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, previously presented in Office Action mailed 8/6/2021: the art of record fails to teach or suggest an apparatus comprising a supercritical water unit, mixer configured for mixing the supercritical water effluent and a visbreaker effluent, fractionator for fractionating the mixed stream, and a visbreaker unit configured to process the fractionator bottoms and produce the visbreaker effluent, as claimed in claim 19. The closest art of record, Lutz (US 4,454,023) teaches an apparatus for upgrading heavy viscous hydrocarbons to produce an upgraded heavy oil (Figure 2). In one embodiment, the apparatus includes heating the heavy feed, separating the feed in a distillation column, passing the residual fraction to a visbreaker, and separating the visbreaker effluent in the same distillation column (figure 2). However, Lutz teaches wherein the heavy feed is passed to the bottom portion of the distillation column while the visbreaker effluent is passed to a separate flash section with a separate liquid draw (figure 2; col. 5). Thus, even if Lutz were combined with prior art to teach the use of a supercritical water reactor on the feed to the distillation column, a mixer for mixing the visbroken stream with the supercritical water reactor effluent prior to distillation would not be taught or rendered obvious given Lutz teaches flashing the two streams in two separate positions within the column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771